Per Curiam.
This is an application for a certiorari to review the action of defendant building inspector in revoking a permit granted to prosecutor for the erection of a building on premises owned by it, situate in the city of Ocean City.
Title to the land in question was in dispute, and in an action of ejectment instituted by prosecutor against defendant municipality the former prevailed. On May 24th, 1933, the building inspector issued a permit for the construction of the building. The application for the permit was accompanied by plans and specifications which accurately showed the location of the proposed building. Thereupon prosecutor entered into a contract for the erection of the building. On June 7th, 1933, the contractor was advised by the building inspector, by letter, that the permit “is hereby revoked, having been obtained under false pretense.” Defendants made no effort to establish this allegation of false pretense, or any other ground for the revocation of the permit. The *624prosecutor took depositions on notice, but there was no appearance for defendants, and no depositions were taken on their behalf. And there was no appearance by defendants to resist this application.
It follows that this attempted exercise of power by the building inspector, in directing the revocation of the permit, was invalid. See Montefiore Cemetery Co. v. Newark, 3 N. J. Mis. R. 1100; 130 Atl. Rep. 730.
The application is granted, with costs.